Citation Nr: 1516804	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cervical spine disc bulging, C3-4 (also claimed as trapezius muscle pain and limited range of motion in the neck).

2.  Entitlement to service connection for left arm pain and tingling, including as secondary to cervical spine disc bulging, C3-4.

3.  Entitlement to a rating in excess of 30 percent for panic disorder with generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1990 to April 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Pittsburgh, Pennsylvania RO which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for a cervical spine disability, denied service connection for left arm pain and tingling, and denied a rating in excess of 30 percent for panic disorder with generalized anxiety disorder.  

In October 2014, a Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence; the abeyance period has lapsed and no additional evidence was received.

The issue of clear and unmistakable error (CUE) regarding the September 2006 rating decision, which reduced the rating for the Veteran's service-connected lumbar spine disability from 40 percent to 10 percent, has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a cervical spine disability (on de novo review), service connection for left arm pain and tingling, and an increased rating for panic disorder with generalized anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A February 1999 rating decision denied the Veteran's claim of service connection for cervical spine disc bulging, C3-4 and C4-5 (claimed as neck problems), based essentially on findings that the condition neither occurred in nor was caused by service.  The Veteran initiated an appeal, but it was not timely perfected.  No new and material evidence was received within one year of the decision.

2.  An unappealed June 2004 rating decision found that no new and material evidence had been received to reopen the Veteran's claim of service connection for cervical spine disc bulging, C3-4.  No new and material evidence was received within one year of the decision.

3.  Evidence received since the June 2004 rating decision includes a medical opinion from Dr. Albalate in support of the Veteran's claim; relates to an unestablished fact necessary to substantiate the claim of service connection for cervical spine disc bulging, C3-4; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for cervical spine disc bulging, C3-4 may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit claimed (reopening the claim of service connection for cervical spine disc bulging, C3-4) is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A February 1999 rating decision denied the Veteran's claim of service connection for cervical spine disc bulging, C3-4 and C4-5 (claimed as neck problems), based essentially on findings that the condition neither occurred in nor was caused by service.  He did not file a timely appeal, and no new and material evidence was received within one year of the decision.

An unappealed June 2004 rating decision found that no new and material evidence had been received to reopen the Veteran's claim of service connection for cervical spine disc bulging, C3-4.  No new and material evidence was received within one year of the decision.

Generally, when the RO denies a claim, and the appellant does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the June 2004 rating decision included the Veteran's service treatment records (STRs), VA and private treatment records, and VA examination, and lay statements from the Veteran.

The Veteran's STRs reflect that in June 1991, he was changing a radiator on a truck and he fell backwards with the radiator and landed on his tailbone; he developed low back pain and a November 1991 MRI scan showed a herniated nucleus pulposus at the L1-L2 level.  He was initially treated conservatively with physical therapy and analgesic medicine which did not resolve his problems.  He reported shooting pains up and down the spine.  In March 1992 he underwent a L1, L1 partial diskectomy with no operative complications.  After the surgery he did not improve much, and a May 1992 repeat MRI scan showed scar tissue at the site of the previous diskectomy.  He was given a permanent profile in September 1992.  The STRs are silent for any complaints, findings, treatment, or diagnosis regarding the cervical spine.  In January 1994, the Veteran complained of upper extremity tingling and neck pain; X-ray results showed a normal cervical spine.  

On June 1994 VA examination, the Veteran reported that he was injured in service when he was working on a truck, lost his balance, and landed in a seated position.  He reported that two months later, he had pain in his back with radiation up into his neck and down his legs.  He had a diskectomy performed in March 1992 after several MRIs revealed a disc herniation at the L1-2 level.  He reported problems with his right shoulder.  He also had complaints relative to his neck; he had the onset of acute neck pain with associated headache with muscle spasm.  An MRI revealed a narrowing at the C4-5 level.  X-rays of the cervical spine failed to reveal any significant bone or joint abnormality; the intervertebral disc and intervertebral foramina were intact, and there was no evidence of cervical rib.

On February 1998 VA treatment, the Veteran reported the onset of neck pain the previous month with progressive pain down both sides of the neck since then.  X-ray results of the cervical spine showed mild generative changes with well-preserved disc spaces.  The impression was cervical strain with early degenerative changes.

May 1998 MRI results showed mild to moderate rightward disc bulge at C3-4 without impingement, mild annular bulge with slight rightward component at C4-5, mild thecal sac and subarachnoid effacement, and an otherwise normal magnetic resonance imaging of the cervical spine.  

On June 1998 VA treatment, the Veteran complained of the onset of cervical pain six months earlier.  August 1998 MRI results showed some marrow space changes anterior to C2 and C3 vertebral body marrow space that could represent some fatty infiltrate or mild marrow edema; bony hypertrophic changes at the C4-5 and C5-6 levels with some mild narrowing or neural foramina on the left at 4-5 and bilaterally at 5-6; with no loss of normal curvature and no areas to suggest herniated disk material or stenosis of the central canal.

In a June 2000 statement, the Veteran contended that his neck was injured in the same accident that resulted in his back injury.  He stated that he fell backwards from a truck and landed on his back and his head hit a rock, which "sprung" his neck.  He stated that he was seen on more than one occasion for neck pain in service.

November 2000 MRI results for the cervical spine show moderated spinal stenosis at C5-6 with bilateral nerve root canal narrowing.

On February 2001 VA treatment, the Veteran complained of chronic neck pain since being rear-ended while working on a job in home sales; the assessment was moderated spinal stenosis, C5-6, with bilateral nerve root canal narrowing.  On August 2001 VA treatment, the Veteran complained of neck pain since a 1998 motor vehicle accident.  He reported bilateral neck pain, accentuated on the left, and he sometimes had left-sided headaches.  He described a tingling sensation in both of his hands but did not have shooting pains radiating down his arms.  The assessment was neck pain with presently no physiological correlate, with possible radicular symptoms.

A February 2004 MRI scan of the cervical spine showed reversal of the normal lordotic curve, disc herniation at C5-C6 that impinges on the anterior aspect of the cord, neural foraminal narrowing at that level, and degenerative changes as well as posterior disc bulges at multiple other levels.  There were findings which may represent marrow edema in the inferior aspect of the C5 vertebral body.  

The medical evidence reflects that in May 2004, the Veteran underwent a C5-6 anterior cervical discectomy and fusion with plate.  He tolerated the procedure well with no intraoperative complications, and he did very well postoperatively.  He was discharged home the following day.

Evidence received since the June 2004 rating decision consists essentially of VA and private treatment records reflecting ongoing treatment for cervical spine disability, a VA examination, private medical opinions from Dr. Albalate, and the Veteran's hearing testimony.

On December 2004 VA treatment, the Veteran reported that he was working around the house the previous month, moving furniture around and cleaning the carpets, and he woke up the next day with weakness in his arms; the strength started returning in the right arm after a few days.  Two weeks prior to his appointment, he experienced neck pain, much more on the left side, and he still had major muscle weakness in the left arm.  He denied any pain or numbness in the left arm.  The assessments included status post C5-6 anterior cervical discectomy and fusion with plate, and left arm weakness and neck pain, rule-out herniated disc or hardware displacement.  The X-ray results showed a bone spur projecting into one of the mid-cervical foraminal areas but no loosening of the hardware.

On February 2006 VA examination (pursuant to a claim regarding the lumbar spine), the Veteran was noted to have developed low back pain in 1991 while in Saudi Arabia, when he sustained an L1-2 herniated disk which was treated surgically in 1992; and he then had a neck injury while in a car accident in 1998, when he sustained a C5-6 herniated disk that was treated surgically in 2004.  The Veteran reported that he had another herniated disk at C4-5 that had not been treated surgically.  He complained of neck pain and spasms, with a constant pain that was aching in nature.  He stated that he used to have radiation of pain into the left arm but that was not present anymore.  He reported stiffness in the back.  He denied any weakness in his extremities.  He reported that he had not worked in eight years mostly due to his anxiety disorder and also due to his neck pain.  On physical examination, the Veteran was noted to have intervertebral disk symptoms in the cervical spine; the examiner noted that the Veteran experienced weakness in the past, to his left upper extremity.  The impression was degenerative arthritis of the spine.

On April 2008 VA treatment, the Veteran was noted to have a history of neck pain and previous cervical fusion and facet arthropathy which was likely due to trauma.  He complained of stiffness in the left and right neck.  The assessment was degenerative cervical spine arthropathy and spinal stenosis.  An April 2008 MRI scan of the cervical spine showed disc protrusion at C3-4 and C4-5 and disc bulges at C6-7 and C7-T1, status post anterior cervical disc fusion at C5-6.

In an August 2009 medical opinion, Dr. Albalate noted that the Veteran suffered a work injury in February 1991 while he was serving in Iraq; while the Veteran was installing a radiator that weighed more than 20 kilograms, the platform on which he was standing gave way, and he fell more than two meters holding onto the piece with which he was working.  Dr. Albalate noted the Veteran's diagnosis of traumatic L1-L2 herniated disc, following an acute clinical neurological course for which he required decompressive discectomy.  Dr. Albalate noted that the Veteran later began experiencing cervical pain, limited mobility, and radiculopathy, diagnosed as C5-C6 herniated disc, which also required surgical intervention through arthrodesis using a plate.  Dr. Albalate opined that the Veteran experienced severe spine trauma, the intensity of which is manifested by the fact that it produced an acute lumbar herniated disc with a cauda equina syndrome that required surgery.  Dr. Albalate opined that, because it is not a direct trauma at the level of the injury but a longitudinal trauma of the whole spine, it cannot be confirmed that the only injured level was the initial; on the contrary, it produced a repercussion in the entire spine (and not only the lumbar), whose consequences will appear as time passes.  Dr. Albalate opined that the intensity of the trauma and the mechanism of the injury is congruent with the described injuries.  Dr. Albalate opined that when a vertebral segment is immobilized or its mobility is limited, it automatically produces an overload on the segments above and below, which must assume this mobility.  Dr. Albalate opined that it cannot be absolutely discounted that the origin of the herniated cervical disc that was later diagnosed and operated on is derived from the same accident, noting that the cervical spine is a much more mobile segment and it is exposed to whiplash in a trauma of this intensity.  Dr. Albalate opined that it must be considered that all of the spinal pathology the Veteran suffers, including the cervical spine, the dorso-lumbar union, and the lumbar spine, is directly derived from the trauma he suffered during active service.

On November 2009 VA treatment, the Veteran complained of neck pain.  X-ray results showed muscle spasm, anterior cervical fusion at C5-C6 with an attempt at fusion anteriorly at C4-C5 and C6-C7, and degenerative disk disease at C7-T1.  An MRI scan of the cervical spine showed a small focal disk herniation central and to the left at C4/C5, indenting the thecal sac.

On August 2011 neurology treatment, the Veteran reported that he had a right shoulder luxation and surgery in 1992, after which he began complaining of neck pain; in the following years, he controlled the neck pain with cervical tractions and pain killers.  He reported that in 1998, after sleeping in a forced cervical posture, the neck pain worsened and was no longer controlled with the previous treatments.  MRI scans at that time showed C3-4 and C4-5 disc bulging.  In 2004, he noticed fluctuating numbness and cramps in both hands; in May 2004 he had a C5-6 discectomy.  He complained of ongoing pain in the neck and the arms, with decreased strength and muscle mass in the left arm and fluctuating numbness in both hands, especially when lying down in bed.  Following a physical examination, the impressions included chronic brachial radiculopathy secondary to degenerative spinal disease, with findings corresponding to the left C5-6 level.

On October 2011 examination by Dr. Albalate, the Veteran reported neck pain with brachialgia on the left, and paresthesia and dysesthesia in both upper limbs.  He reported continuous pain with episodes of exacerbation several times per year, lasting two to three weeks.  He presented limited neck movement, loss of strength in both arms, dysesthesia and paresthesia in his hands, and occasional fasciculations in the left forearm.  The Veteran reported using a soft neck collar on days he has cervicalgia.  He reported suffering a traffic accident in July 1998 that worsened the previously existing neck injuries.  On neurological testing, he showed weakness in the upper left limb at the level of the muscles dependent on the radial and median nerves, and frank paresthesia and dysesthesia in the arm, forearm, and palm and fingers of the hand.  EMG testing showed chronic moderate-important denervation appearing in the left C5, C6 and C7 roots.  Dr. Albalate opined that the Veteran has severe post-traumatic cervical and thoracic-lumbar disc injuries that needed surgery and that evolved into a secondary spondyloarthrosis through a progressive increase in pain and functional limitation, resulting in residual disability.

June 2012 X-ray results of the Veteran's cervical spine showed post-surgical changes, degenerative multi-discopathy, and bulging C3-4, C4-5, and C6-7 discs.

On a July 2012 Disability Benefits Questionnaire completed by Dr. Albalate, the Veteran's diagnoses included cervicalgia (date of diagnosis 1993), herniated disc at C5-6 (date of diagnosis 2002), and cervicoarthrosis (date of diagnosis 2011).  On physical examination, radiculopathy was noted to both upper extremities; the left upper extremity experienced moderate constant pain and moderate paresthesias and/or dysesthesias.  The examiner noted involvement of the C5/C6 nerve roots and the C7 nerve roots.

At the October 2014 Board hearing, the Veteran testified that when he was in service, he was standing on a platform changing a radiator on a truck, when the platform collapsed and he fell six feet, landing on his tailbone, holding the 55-pound radiator in his arms.  He testified that he received VA physical therapy treatment for his neck and arms from January through July 1998, and he was then involved in a car accident in August 1998; he testified that the car accident was minor and caused minimal damage to his vehicle.  The Veteran testified that he began having neck pain again less than five months after his neck surgery in 2004; he testified that he experienced constant tingling until June 2014, when he underwent a second surgery to his cervical spine, in Jerez, Spain.

Because service connection for cervical spine disc bulging at C3-4 was previously denied based on findings that the condition neither occurred in nor was caused by service, for evidence to be new and material in this matter, it would have to relate to such findings.  

The 2009 medical opinion from Dr. Abalate relating the Veteran's current cervical spine disability to his injury in service is new and it is material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for cervical spine disc bulging at C3-4 and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim of service connection for cervical spine disc bulging at C3-4 may be reopened.


ORDER

The appeal to reopen a claim of service connection for cervical spine disc bulging at C3-4 is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his reopened claim.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Regarding cervical spine disability, in light of the 2009 opinion submitted from Dr. Abalate, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  However, as it did not address the intercurrent neck injury resulting from the 1998 motor vehicle accident and as it includes phrasing that appears to fall short of the evidentiary standard for service connection cases ("[i]t cannot be absolutely discounted that the origin of the cervical herniated disc . . . is derived [from the accident in service]"), further development is necessary.  

Regarding service connection for left arm pain and tingling, the Veteran relies primarily on a secondary (to a cervical spine disability) service connection theory of entitlement.  He has contended, alternatively, that his current left arm disability may be related to service.  The opinion submitted from Dr. Albalate relates the Veteran's left arm symptoms to his cervical spine disability; the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  The Veteran has not been afforded a VA examination in this matter.  

Regarding the matter of an increased rating for panic disorder with generalized anxiety disorder, the Veteran contends that his symptoms have worsened since his most recent VA medical examination, in April 2009 (approximately six years ago).  Records reflect that he failed to report for VA examinations scheduled in April 2011; it is noted that the Veteran testified that he spends a good portion of each year residing in Spain.  At the October 2014 Board hearing, the Veteran testified that he receives medication for his psychiatric disability from his primary care provider at Costa de la Luz clinic.  He testified that in the previous two years, he had been taking an increased dosage of Xanax in order to sleep, and he had also begun taking Valium.  He testified that his anxiety had worsened and he had developed paranoia as well.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current rating does not reflect his current psychiatric symptoms.  A contemporaneous examination is indicated.

The Veteran testified that he underwent a second surgery to his cervical spine in June 2014, in Jerez, Spain.  He testified that he provided the records pertaining to this surgery in paper form to the foreign medical program for reimbursement.  A review of the record finds that these records are not yet included in the claims file.  Records of treatment for a disability for which service connection is sought may contain information pertinent to the service connection claim, and must be secured.

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

2.  The AOJ should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for the disabilities at issue, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records of his 2014 cervical spine surgery in Jerez, Spain.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

3.  Thereafter, the AOJ should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his current cervical spine disability and left arm neurological disability.  [Please note the record reflects that the Veteran resides in Spain for a portion of every year.]  The examiner(s) must review the entire record, and based on such review and examination of the Veteran respond to the following:

(a) Please identify (by diagnosis/diagnoses) each cervical spine and left arm disability found.  

(b) Please identify the likely etiology of each diagnosed disability entity of the cervical spine.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service, including the June 1991 incident when he landed on his tailbone?  The opinion provider should consider and discuss as necessary the evidence of record, including the Veteran's reports of neck pain in January 1994 STRs (with normal X-rays), acute onset neck pain in June 1994 (with normal X-rays); February 1998 report of neck pain with onset the previous month (X-rays showing early degenerative changes); August 2001 treatment record showing neck pain since 1998 motor vehicle accident; August 2009 opinion from Dr. Albalate; and October 2014 testimony reporting 1998 car accident was minor.

(c) Please identify the likely etiology of each disability entity of the left arm that is diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is either related to service, or was caused or aggravated by a service-connected disability (to include a cervical spine disability if, and only if, the examiner finds it is at least as likely as not that the cervical spine disability is related to service)?  

The examiner(s) must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his psychiatric disability.  [Please note the record reflects that the Veteran resides in Spain for a portion of every year.]  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.
  
5.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


